— In an action, under section 167 of the Insurance Law, to recover upon a policy of automobile liability insurance, judgment entered on an order granting respondent’s motion for summary judgment affirmed, with $10 costs and disbursements. No opinion. Johnston, Acting P. J., Sneed, Wenzel and MacCrate, JJ., concur; Adel, J., dissents and votes to reverse the judgment and to deny the motion, on the ground that the moving papers fail to set forth evidentiary facts establishing the cause of action sufficiently to entitle plaintiff to judgment under rule 113 of the Rules of Civil Practice.